Title: To George Washington from Thomas Johnson, 18 June 1770
From: Johnson, Thomas
To: Washington, George



Sir.
Annap[oli]s 18 June 1770

I take the Liberty by the Revd Mr Boucher who as well as others have assured me of your Friendship to the Inland Navigation on Potowmack to inclose you a Subscription Paper which is intended to be put about at our Frederick Court next Week—I have with some though too few others lately taken a View of the River from a little below Fort Frederick to Paynes Falls—in our Voyage down we met with Nothing of any Consequence till we came to Catons Gutt what is called Houses Falls another Rift—between that and Andietum and what is called Shepherds Falls a little below Shepherds Town being the only Obstructions

and which might be easily removed at very small Expence. from Catons Gutt to Paynes Falls about 5 Miles Distance will we think be in prudence our present Object and 2500£ Pensylva. Currency it is thought by an Englishman in whom I have very great Confidence and a German who has been long employed in blowing Rocks will reduce Shannandore to allow a tolerable passage and make a towing Path—If we once get through the Shannandore I need not remark that all the Force above may be easily drawn to a point at Seneca or any other Obstruction below which will admit of Improvement at a tolerable Expence. We choose to blow a passage rather than attempt Naviga. through Locks because the Falls no where appear too steep for Vessells to come down if they had but Room enough and this plan is the more eligable as it avoids a very strong Objection to Locks from the Freshes, &ca ⟨&ca⟩ our Boat came through and we are satisfied loaded Battoes might with safety was there Room enough and a Channel deepned[.] I had the pleasure too to be fully satisfied there’s no weight in a plausible Objection made some Time since that deepning the Water where there are at present Ledges of Rocks would draw off the Water and occasion Shallows above for suppose about 20 or 30 Feet in width is deepned 2 Feet for Instance what Effect can it have on a Body of Water constantly supplied of 200 or 250 Yards width besides an actual sounding and I was attentive to the Circumstance[.] I find the Water deep above those Ledges no where as I recollect less than 5 Feet generally more and sometimes double that depth. but suppose the warfs Timber or Stone might easily be placed in other Breaks of the Ledge of Rocks so as to keep the water to it’s natural height by counteracting the new Draft by in a new Obstruction. Should this Mode of effecting the Navigation be generally approved I am not unapprized that the Scheme of raising Money by Subscription is liable to Objection and I think with many that this River justly claims the Attention of the Legislatures of both Provinces[.] I sincerely wish they could be both brought into one generous and grand Scheme and am sure that the vast Addition to Trade would soon repay almost any Expence but I fancy you and I are too well acquainted with the Difficulties of carrying points of Consequence through the three Branches of one Legisl[ature] to entertain Expectations that both Legislatures will soon concur circumstantially in the

same Scheme for clearing Potowmack—If any Thing should be given in Maryland in a public way a Subscription will certainly be an essential Condition and from what I have understood in Virginia the plan of a Corporation Subscription of Shares & Tolls would be the most agreeable there. A great many of the interested in Maryland are willing to put their Hands into their own pockets at once and I believe the Germans of whom we have Numbers in good Circumstances are much disposed to it so that if the people of your Side can be brought to do their just part, I do not mean an Arithmetical exactness, I flatter myself the Thing is well within our power and that a considerable part may still be done this Year. To convince people of the immediate Advantages to themselves I make this Estimate.


Land Carriage 80 Miles at 1/ Pensylva. Curry per Mile per Ton or 38 Bushels of wheat is

4.   


From Paynes Falls to Shannandore Semple now gives for Water Carre per Ton
. 8.  



from the Mo. of Connegocheage to Paynes about the same Distance suppose the like
. 8.  



Land Carriage from Seneca to the little Falls 12 or 14 Miles say 14
.14.  





1.10.


saved by Water Carriage except the small Expence of Carriage from the little Falls to Geo. Town or Bellhaven on each Ton

2.10.


But what has weight with some though not enough are the ⟨immense⟩ future Advantages which you much better that I ⟨illegible⟩ favor and see of in making Poto. the Channel of Conveyance and Connection between the new Country westward and Britain.
If you sr should approve the Scheme of a Subscription and think any Thing can be done that Way in Virginia it will give us new Spirits on this Side—if not I shall be greatly obliged by your communicating your Thoughts on the Subject.
When I had the pleasure of seeing you at the Springs last Summer I mentioned that my Brother had obtained the Secret of curing Fits by simples he had several people under his Care who have been happily relieved the Cure was much slower than he reported and indeed he ⟨even⟩ began to think that he had been deceived but he is now fully satisfied of the salutary Effects

of ⟨the⟩ Medicine which has been considerably improved lately, from his own actual Experiment on several Subjects and if, which I shall indeed be sorry to hear, the young Lady has as yet met with no Relief I shall procure and send you some with proper Directions—Mrs Washington may be assured that no ill Consequence will follow from it. I am sr With great Regard Your most obedt humble Servt

Ths Johnson, Junr

